Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 3/10/21 in response to the Office Action of 12/15/20 are acknowledged and have been entered.
	Claim 61 has been added by Applicant.
Claims 1-9, 16, 17, 21, 22, 25, 29, 30, 40, 57, 60, and 61 are pending.
Claims 1, 7, 8, 25, and 40 have been amended by Applicant.
Claims 57 and 60 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-9, 16, 17, 21, 22, 25, 29, 30, 40, and 61 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Objections Withdrawn
	The objections to the claims are withdrawn.

Rejections Withdrawn


	The rejection under 35 U.S.C. 102(a)(1) is withdrawn.

	The rejection of claims under 35 U.S.C. 103(a) as being unpatentable over Maheswaran et al (NEJM, 2008, 359: 366-377) in view of Vickers et al (Biomed Microdevices, 2011, 13: 565-571) is withdrawn.

	The rejection of claims under 35 U.S.C. 103 as being unpatentable over Maheswaran et al (NEJM, 2008, 359: 366-377) in view of Vickers et al (Biomed Microdevices, 2011, 13: 565-571) and Kang et al (Lab Chip, 2012, 12: 2175-2181) is withdrawn.

	The rejection of claim 40 under 35 U.S.C. 103(a) as being unpatentable over Lawman et al (US 2008/0166379 A1; 7/10/08) in view of Maheswaran et al (NEJM, 2008, 359: 366-377) and Vickers et al (Biomed Microdevices, 2011, 13: 565-571) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6-9, 16, 17, 25, 29, and 30  remain rejected and claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Maheswaran et al (NEJM, 2008, 359: 366-377) in view .
Maheswaran et al teaches a method for capturing and isolating CTCs from obtained blood of a subject comprising contacting the blood with a CTC-binding molecule (antibody) attached to a surface (Abstract, in particular). The surface of Maheswaran et al is a scaffold/post surface (left column of page 367, in particular). Maheswaran et al further teaches assaying captured CTCs for CTC markers, including T790M EGFR indicative of drug resistance (Abstract, in particular).
Maheswaran et al does not specifically teach using a c-type lectin as a CTC-binding molecule or particular carbohydrates expressed on the cell surface of CTCs.  However, these deficiencies are made up in the teachings of Vickers et al and Muto et al.
Vickers et al teaches a method for capturing and isolating CTCs from blood of a subject comprising contacting the blood with a CTC-binding lectin molecule attached to a surface (pages 568-569, in particular). The surface of Vickers et al is a scaffold/post surface (Figure 4, in particular). In regards to claim 16, one of skill in the art would recognize all lectins comprise a carbohydrate recognition domain (CRD).
Muto et al teaches human mannose-binding lectin (a c-type lectin) preferentially binds colon cancer cells expressing high amounts of Lewis A and Lewis B antigens (Abstract, in particular). 
Wang et al teaches detecting the presence of a tumor by identifying circulating colon cancer cells comprising detecting CTC markers, including EpCAM and HER2 on the CTCs (page 304, in particular).

As evidenced by the instant specification, CTCs in blood inherently express mannan carbohydrates, D-mannose, and L-fucose on their cell surface. 
In regards to new claim 61, obtained blood of a patient comprising CTCs of the combined method is a “cell sample” and the sample is obtained prior to therapeutic treatments such as transplantation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 3/10/21, Applicant argues cited references do not teach C-type lectin. 
The amendments to the claims and the arguments found in the Reply of 3/10/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not teach C-type lectin, Muto et al teaches human mannose-binding lectin . 

Claim Rejections - 35 USC § 103
Claims 1-9, 16, 17, 21, 22, 25, 29, and 30 remain rejected and claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maheswaran et al (NEJM, 2008, 359: 366-377) in view of Vickers et al (Biomed Microdevices, 2011, 13: 565-571), Muto et al (Biol Pharm Bull, 1999, 22(4): 347-352), Wang et al (Curr Colorectal Cancer Rep, 2013, 9: 303-311) as applied to claims 1, 2, 4, 6-9, 16, 17, 25, 29, 30, and 61  above, and further in view of Kang et al (Lab Chip, 2012, 12: 2175-2181; “Kang1”) and Kang et al (Nature Medicine, 2014, 20(10): 1211-1221; “Kang2”; 11/9/18 IDS).
The teachings of Maheswaran et al, Vickers et al, Muto et al, and Wang et al are discussed above.  
Maheswaran et al, Vickers et al, Muto et al, and Wang et al do not specifically teach lectins attached to magnetic surfaces or FcMBL (comprising Fc of an immunoglobulin and mannose-binding lectin of Muto et al).  However, these deficiencies are made up in the teachings of Kang1 and Kang2.
Kang1  teaches capturing and isolating CTCs from obtained blood of a subject comprising contacting the blood with a CTC-binding molecule (antibody) attached to a magnetic bead and passing the blood containing the captured CTC through a microfluidic magnetic separation device (Abstract and pages 2176-2177, in particular). Kang1 further teaches said 
Kan2 teaches mannose-binding lectin attached to a magnetic bead via Fc of an immunoglobulin (see FcMBL of Figure 1, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method comprising capturing, isolating, and characterizing CTCs in an effort to determine whether a patient has a mutation indicative of drug resistance prior to administering therapy and/or expand CTCs in culture for additional analytical studies or potential drug sensitivity testing by performing the method of Kang1 using mannose-binding lectin of Muto et al as the CTC-binding molecule attached to the magnetic beads of Kang1 via an Fc region as taught by Kang2 (FcMBL) and assaying the captured CTCs for T590M EGFR indicative of drug resistance because the method of Kang1 captures and isolates cancer cells in blood by contacting blood with a CTC-binding molecule, Muto et al teaches mannose-binding lectin as a CTC-binding molecule, Kang2 teaches attaching mannose-binding lectin of Muto et al to magnetic beads using an Fc region, Maheswaran et al also demonstrates capturing and isolating CTCs from blood of a subject comprising contacting the blood with a CTC-binding molecule attached to a surface, and Maheswaran et al demonstrates assaying captured CTCs for markers, including T790M EGFR, indicative of drug resistance.
As evidenced by the instant specification, CTCs of in blood inherently express mannan carbohydrates, D-mannose, and L-fucose on their cell surface. 

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
This rejection was not specifically addressed in the Reply of 3/10/21.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lawman et al (US 2008/0166379 A1; 7/10/08) in view of Maheswaran et al (NEJM, 2008, 359: 366-377) in view of Vickers et al (Biomed Microdevices, 2011, 13: 565-571), and Muto et al (Biol Pharm Bull, 1999, 22(4): 347-352).
Lawman et al teaches cancer cell vaccine formulation comprising a cancer cell modified to express Em55 antigen and an adjuvant ([0060]-[0064], in particular). Lawman et al further teaches the cancer cell of the vaccine can be any cancer cell, and is “ideally” a cancer cell taken from a host to be treated with the vaccine ([0030]-[0033], in particular).
Lawman et al does not specifically teach contacting a sample containing CTCs from a cancer patient with a c-type lectin molecule attached to surface, isolating a captured CTC, and combining the isolated CTCs with an adjuvant to generate a CTC-immunogen. However, these deficiencies are made up in the teachings of Maheswaran et al, Vickers et al, and Muto et al.

Vickers et al teaches a method for capturing and isolating CTCs from blood of a subject comprising contacting the blood with a CTC-binding lectin molecule attached to a surface (pages 568-569, in particular). 
Muto et al teaches human mannose-binding lectin (a c-type lectin) preferentially binds colon cancer cells expressing high amounts of Lewis A and Lewis B antigens (Abstract, in particular). 
One of ordinary skill in the art would have been motivated with an expectation of success to capture and isolate CTCs from a cancer patient to be treated by the method of Lawman et al by contacting blood from the patient with a CTC-binding lectin molecule attached to a surface, as taught by Vickers et al, using the lectin of Muto et al and use said CTCs to generate cancer cell vaccine formulations of Lawman et al because the method of Vickers et al non-invasively (as compared to a solid tumor biopsy) obtains cancer cells from a cancer patient using a CTC-binding lectin, the lectin of Muto et al  is a CTC-binding lectin because it is taught to bind cancer cells, and the cancer cell of the formulations of Lawman et al can be any cancer cell, and are taught to be “ideally” a cancer cell taken from a host to be treated with the vaccine. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAN E AEDER/Primary Examiner, Art Unit 1642